Case 9:18-cv-80176-BB Document 571 Entered on FLSD Docket 06/08/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                                  ORDER

         THIS CAUSE is before the Court upon the parties’ Joint Motion to Extend Certain Pretrial

  Deadlines, ECF No. [567] (“Motion”). The Court has reviewed the Motion, the record in this case,

  the applicable law, and is otherwise fully advised.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion, ECF No. [567], is GRANTED.

             2. The Court’s Order Scheduling Trial and Order of Instructions before Calendar Call,

                 ECF No. [476] (“Trial Order”), is AMENDED as to the following deadlines:

                 Jury Instructions/Verdict Forms                August 17, 2020

                 Proposed voir dire questions                   August 17, 2020

                 Exhibit lists/objections, etc.                 August 17, 2020

                 List of Stipulated Facts                       August 17, 2020

                 Joint Pre-Trial Stipulation                    August 17, 2020

                 Demonstrative and Summary Exhibits             August 19, 2020
Case 9:18-cv-80176-BB Document 571 Entered on FLSD Docket 06/08/2020 Page 2 of 2
                                                          Case No. 18-cv-80176-BLOOM/Reinhart


         All other pre-trial deadlines set forth in the Trial Order, ECF No. [476], remain in place.

               3. The Court’s Scheduling Order, ECF No. [382], and Trial Order, ECF No. [476],

                  are AMENDED as follows:

         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  August 31, 2020, at 9:00 a.m. Calendar call will be held at 1:45 p.m. on Tuesday, August 25,

  2020. No pre-trial conference will be held unless a party requests one at a later date and the Court

  determines that one is necessary. Unless instructed otherwise by subsequent order, the trial and all

  other proceedings in this case shall be conducted in Courtroom 10-2 at the Wilkie D. Ferguson,

  Jr. United States Courthouse, 400 North Miami Avenue, Miami, FL 33128.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 5, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   2
